Title: To James Madison from Rosewell Saltonstall, 31 July 1812
From: Saltonstall, Rosewell
To: Madison, James


Worthy friend & American
New york July 31st. 1812
In America the Land of my nativity which ought to be grateful to every being who drew his first breaths, in it. Permit me to address you again & to observe, the Dignitys of & in my Country causes me bitter pangs to hear the acramonious in foul printers presses throughout our Union, stabbing its Rulers. The Charecter of Presidents Govenors General’s Naval Commanders. Not any power can escape the censorious Types, while every true Born American feels circulating in his blood affection for his Government who can suppress Mobs in City’s or give obedience to judicial Power, therein that hears these Sedisious expressions untill the ax is laid to the tree where evil arises, nothing can abate this solid inward affection of Republicans. Heaven grant The President & Executive may issue mandate’s of Emancipation, on our English Printers, while the Sun shine’s in the firmament, may heaven endow me to rule the Pen with shafts of Satirical to lash with tongues, those that insult the Authoritys of my native Country. Inclose’d accept of my Productions as a Specimen of my reverence. I loudly solicit the first Magistrate of America to let them, be put into the National Intelligencer, and trust that the other Productions of mine, will by the respected Genl Bloomfield, meet the President, truly do I hope every Gardian eye in Americans brain’s will use fedility to our present cause and spread the wings of Union, over our fertile Land with blessings on The President & his Lady. I have the honor to be with due respect Your Very obedient Humble St.
Rosewell Saltonstall
NB Its devoutly to be wishd the President will remember the ingenuity & Medical Knowledge & good Sence of the Indian Physician he has Knowledge & Patriotizm
